 Case 2:21-cv-02927-CAS-GJS Document 51 Filed 08/25/21 Page 1 of 3 Page ID #:2312



 1   ANYA J. GOLDSTEIN (SBN 288780)
 2
     anya@summaLLP.com
     SUMMA LLP
 3   800 Wilshire Blvd, Suite 1050
 4   Los Angeles, CA 90017
     Telephone: 213-260-9451
 5   Facsimile: 213-835-0929
 6
     Attorneys for Third Party
 7   ROGUE BLACK, LLC
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                          WESTERN DIVISION
11

12
   SECURITIES AND EXCHANGE                        Case No. 2:21-CV-02927-CAS-GJSx
13 COMMISSION,
                                                  THIRD PARTY ROGUE BLACK,
14                               Plaintiff,       LLC’S UNOPPOSED APPLICATION
15                                                FOR LEAVE TO FILE UNDER SEAL
           v.
                                                  EXHIBITS TO THE DECLARATION
16
     ZACHARY J. HORWITZ; and 1INMM                OF ANYA J. GOLDSTEIN
17   CAPITAL, LLC,
                                                  Ctrm: 8D
18
                                 Defendants.      Judge: Honorable Christina A. Snyder
19
20

21

22

23

24

25

26

27

28

                APPLICATION FOR LEAVE TO FILE EXHIBITS TO THE DECLARATION OF
                 ANYA J. GOLDSTEIN UNDER SEAL / CASE NO. 2:21-CV-02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 51 Filed 08/25/21 Page 2 of 3 Page ID #:2313



 1         Pursuant to Local Rule 79-5.2.2, Third Party Rogue Black, LLC (“Rogue Black”)
 2   files this Application and supporting declaration of Anya J. Goldstein in support of
 3   sealing Exhibits A-CC to the Declaration of Anya J. Goldstein in support of Third Party
 4   Rogue Black, LLC’s Unopposed Ex Parte Application for an Order Modifying Account
 5   Freeze. No party opposes Rogue Black’s application to seal.
 6         While there must be “compelling” reasons to seal documents submitted in support
 7   of a dispositive motion, “[d]ocuments attached to non-dispositive motions are treated
 8   somewhat differently.” Chloe SAS v. Sawabeh Info. Servs. Co., No. CV 11-04147-MMM
 9   (MANx), 2015 WL 12734004, at *2 (C.D. Cal. Feb. 4, 2015). The Ninth Circuit has
10   instructed that “the public has less of a need for access to court records attached only to
11   non-dispositive motions because those documents are often unrelated, or only tangentially
12   related, to the underlying cause of action.” Kamakana v. City & Cty. of Honolulu, 447
13   F.3d 1172, 1179 (9th Cir. 2006). Accordingly, parties seeking to seal information
14   submitted in support of a non-dispositive motion must show only “good cause.” Chloe
15   SAS, 2015 WL 1234004 at *2.
16         Here, for the reasons explained in the accompanying Declaration of Anya J.
17   Goldstein, good cause exists to seal the documents listed above. Rogue Black’s ex parte
18   application is “unrelated . . . to the underlying cause of action”: Rogue Black is not a
19   party to the action, and is not alleged to have played any part in the conduct described in
20   the SEC’s Complaint. The substance of Rogue Black’s ex parte application has nothing
21   to do with the merits of the underlying allegations, but is instead simply an effort to allow
22   a third party to open a bank account to accept monies owed to it and to pay out monies it
23   owes other third parties.
24         The documents that Rogue Black seeks to seal are detailed financial records—
25   including records of payments or costs owed to distribution and other business partners—
26   that are kept confidential and the public disclosure of which could cause competitive harm
27   to Rogue Black or its partners. Goldstein Decl. ¶¶ 5-9. Courts have repeatedly
28   recognized that good cause exists for sealing this type of financial information,
                                             2
               APPLICATION FOR LEAVE TO FILE EXHIBITS TO THE DECLARATION OF
                ANYA J. GOLDSTEIN UNDER SEAL / CASE NO. 2:21-CV-02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 51 Filed 08/25/21 Page 3 of 3 Page ID #:2314



 1   particularly where the information relates to third parties as it does here. See, e.g.,
 2   Monster Energy Co. v. Vital Pharms., Inc., No. EDCV 18-1882 JGB (SHKx), 2019 WL
 3   3099711, at *2 (C.D. Cal. June 17, 2019) (“Courts also routinely find that non-public
 4   financial, pricing, and strategy information could harm litigants’ competitive standing and
 5   grant motions to seal such information.”); GPNE Corp. v. Apple Inc., No. 12-CV-02885-
 6   LHK, 2015 WL 4381244, at *2 (N.D. Cal. July 16, 2015) (allowing party to file under
 7   seal portions of invoices with its discovery vendor); Audionics Sys. Inc. v. AAMP of Fla.
 8   Inc., No. CV 12-10763 MMM (JEMx), 2014 WL 12586590, at *5 (C.D. Cal. Mar. 17,
 9   2014) (“[D]emonstration that public disclosure of internal financial information will cause
10   competitive harm to a party’s business constitutes a compelling reason that justifies
11   sealing.”); see also Chloe SAS, 2015 WL 12734004, at *3 (stating that “[n]on-party
12   privacy interests, particularly those related to sensitive matters such as are at issue here,
13   are sufficient to satisfy the ‘good cause’ standard for sealing” and citing cases).
14         Accordingly, Rogue Black respectfully requests that the Court grant its application
15   to seal Exhibits A-CC to the Declaration of Anya J. Goldstein in support of Third Party
16   Rogue Black, LLC’s Unopposed Ex Parte Application for an Order Modifying Account
17   Freeze.
18

19
                                                  Respectfully submitted,
20

21   Dated: August 25, 2021                       SUMMA LLP

22

23                                            By: /s/ Anya J. Goldstein

24                                                ANYA J. GOLDSTEIN

25                                                Attorneys for Third Party
26                                                ROGUE BLACK, LLC

27

28
                                             3
               APPLICATION FOR LEAVE TO FILE EXHIBITS TO THE DECLARATION OF
                ANYA J. GOLDSTEIN UNDER SEAL / CASE NO. 2:21-CV-02927-CAS-GJSx
